Perkins, J.
Petition for dower. Petition granted below. The Court proceeded in the cause and appointed com-’ missioners to assign dower without notice to the heirs.
This was erroneous. The statute under which the proceeding was. had (R. S. 1843, pp. 804, 805) provided for a trial, upon notice to the defendants, upon the question of the right to dower, before the appointment of commissioners, &c., and their appointment without such notice and trial was erroneous, at all events, where such trial was not waived.
Per Curiam. — The decree and proceedings are reversed with costs, back to the petition, with leave to the defendants to plead, &c.